Citation Nr: 1417271	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to January 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2011.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's entire active service period from May 2006 to January 2009 was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109 and thus does not establish eligibility for benefits under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met. 10 U.S.C.A. § 2171 (West 2002); 38 U.S.C.A. Chapter 33 (West Supp. 2013); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.9505, 21.9510, 21.9520, 21.9550 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal, because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  In addition, notification requirements for claims for educational assistance do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1).  Similarly, the assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill, and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate her claim.  Therefore, the notice and assistance requirements are inapplicable.

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  VA promulgated regulations to implement the law, and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770.  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a).  In order to be an eligible individual, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520, which requires, among other things, certain periods of "active duty" as defined by 38 C.F.R. § 21.9505.  In relevant part, 38 C.F.R. § 21.9505 establishes that a period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill. 38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505.

In May 2009, the Veteran applied for benefits pursuant to the Post-9/11 GI Bill.  In her application, the Veteran reported that her entire period of active service (from May 2006 to January 2009) was counted for the purposes of repaying an education loan under the LRP.  Evidence from the Department of Defense also indicates that the Veteran's service was under an LRP obligation.  Evidence from her file confirms that she was administratively discharged from service "by reason of convenience to the government-physical or mental conditions," which was noted as migraines.  Her DD Form 214 indicates that she was honorably discharged for a "condition, not a disability."  The Veteran is currently in receipt of service connection for migraine headaches, currently rated as 30 percent disabling.  

The Veteran testified at a Board hearing in November 2011.  At that time, she testified that she had been discharged early due to a disability and was unable to fulfill her five-year enlistment.  She reported that she developed migraines in service and was discharged because of them and is now service-connected for migraines.  She contended that because she was unable to finish her enlistment due to the medical discharge, she should not have to forfeit her educational benefits.  She contended, in essence, that she should be entitled to benefits under the Post-9/11 GI Bill at the 100 percent rate because she served 30 days and was then discharged due to a service-connected disability, thus satisfying the eligibility requirements as set forth in 38 C.F.R. § 21.9520(b).  The Veteran argued that because she was forced to separate early from service due to a service-related disability, she should not be penalized for not finishing the entire period of enlistment and earning eligibility for education benefits under the Post 9/11 GI Bill.

Upon review of the evidence, the Board concludes that, because the Veteran's entire period of active service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot also be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  In sum, because the entirety of the Veteran's active service was under the LRP, none of it can be counted as a period of service for eligibility under the Post 9/11 GI Bill.  38 U.S.C.A. § 3322(b).  The law is clear:  any "period of service counted for purposes of repayment of an education loan under chapter 109 of title 10 may not be counted as a period of service for entitlement to educational assistance" under Chapter 33, governing the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b); see also 38 C.F.R. § 21.9505 (establishing that "active duty" for purposes of entitlement to educational assistance under the Post-9/11 GI Bill does not include any period of service "counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109").  These requirements are unaffected by the medical nature of the Veteran's separation from service; despite having been discharged from active duty early due to what is now a service-connected disability, the fact remains that the entirety of the time the Veteran did spend on active duty was counted toward repayment of existing student loans under the LRP.  The Veteran may thus not also count her time on active duty towards eligibility for the Post-9/11 GI Bill.  Id.

Although the Board is sympathetic to the Veteran's situation, there simply is no legal basis to find her eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran is not eligible for benefits under the Post-9/11 GI Bill.  Her claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


